
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 703
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2012
			Ms. Ros-Lehtinen (for
			 herself, Mr. Hastings of Florida,
			 Mr. Diaz-Balart,
			 Mr. Rivera,
			 Ms. Wasserman Schultz,
			 Ms. Wilson of Florida,
			 Mr. West, and
			 Mr. Deutch) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Miami Heat on their 2012
		  National Basketball Association Championship.
	
	
		Whereas American Airlines Arena, located in the City of
			 Miami, Florida, is home court for the Miami Heat;
		Whereas, on July 7, 2010, Dwyane Wade decided to re-sign
			 with the Miami Heat;
		Whereas, on July 7, 2010, Chris Bosh decided to sign with
			 the Miami Heat and left the Toronto Raptors;
		Whereas, on July 8, 2010, LeBron James decided to take his
			 talent to South Beach and sign with the Miami Heat;
		Whereas, on July 9, 2010, Dwyane Wade, LeBron James, and
			 Chris Bosh were anointed the Three Kings at a ceremony in American Airlines
			 Arena in Miami;
		Whereas, on June 21, 2012, the Miami Heat defeated the
			 Oklahoma City Thunder, the Western Conference Champions, in Game 5 of the
			 National Basketball Association (NBA) Finals by a score of 121–106 to win the
			 2012 NBA Championship;
		Whereas the Miami Heat is the first team in the history of
			 the NBA to win the Finals after trailing in 3 different playoff series, at one
			 point trailing the Indiana Pacers 2 games to 1, the Boston Celtics 3 games to
			 2, and the Oklahoma City Thunder 1 game to 0;
		Whereas the Miami Heat defeated the New York Knicks,
			 Indiana Pacers, and the Boston Celtics in the Eastern Conference Finals to
			 reach the 2012 NBA Finals;
		Whereas LeBron James of the Miami Heat—
			(1)was named the 2012
			 NBA Finals Most Valuable Player;
			(2)was named the NBA’s 2012 Most Valuable
			 Player for the third time;
			(3)is the first Miami Heat player to be
			 awarded the NBA’s Most Valuable Player for a basketball season; and
			(4)is the 10th player in NBA history to
			 achieve recognition as both the regular season and Finals Most Valuable Player
			 during the same season;
			Whereas the White Hot Miami Heat fans sold
			 out the American Airlines Arena and cheered on their hometown team;
		Whereas this 2012 NBA Championship title is the second
			 such title for the Miami Heat, which has long been one of the most outstanding
			 basketball programs in the United States;
		Whereas the Miami Heat franchise was formed in
			 1988;
		Whereas in the Miami Heat franchise’s brief 24-year
			 history, the team, in addition to this 2nd NBA Championship, has—
			(1)reached the
			 playoffs 16 times;
			(2)won 9 division
			 titles; and
			(3)won 3 conferences
			 titles;
			Whereas Dwayne Wade and Udonis Haslem have won their 2nd
			 NBA Championship with the Miami Heat;
		Whereas head coach Erik Spoelstra tied Pat Riley for the
			 Heat franchise record with his 34th postseason win;
		Whereas the Miami Heat coaching staff was comprised
			 of—
			(1)Erik Spoelstra,
			 head coach;
			(2)Bob McAdoo,
			 assistant coach;
			(3)Keith Askins, assistant coach;
			(4)Ron Rothstein, assistant coach;
			(5)David Fizdale, assistant coach;
			(6)Chad Kammerer, assistant coach;
			(7)Scout Octavio De La Grana, assistant coach
			 and advance scout;
			(8)Bill Foran,
			 strength and condition coach;
			(9)Jay Sabol,
			 athletic trainer;
			(10)Rey Jaffet,
			 assistant trainer; and
			(11)Rob Pimental,
			 assistant trainer;
			Whereas the Miami Heat coaching staff exhibited exemplary
			 leadership and guidance of the team during the 2011–2012 season;
		Whereas the Miami Heat management is comprised of—
			(1)Mickey Arison,
			 owner and managing partner;
			(2)Pat Riley,
			 president;
			(3)Eric Woolworth,
			 president of business operations; and
			(4)Andy Elisburg,
			 senior vice president and assistant general manager;
			Whereas the Miami Heat management has shown a positive
			 commitment to the Miami Heat franchise by successfully acquiring, assembling,
			 and maintaining a team of high-quality, winning players;
		Whereas the Miami Heat broadcasters include—
			(1)Eric Reid;
			(2)Tony
			 Florentino;
			(3)Jason
			 Jackson;
			(4)John
			 Crotty;
			(5)Jose
			 Pañeda;
			(6)Mike Inglis;
			 and
			(7)Joe Pujala;
			Whereas the Miami Heat broadcasters helped transmit all of
			 the Miami Heat games through radio and television;
		Whereas, in Game 5 of the NBA Finals—
			(1)Dwayne Wade scored
			 20 points and acquired 8 rebounds, 3 assists, 2 steals, and 3 blocks;
			(2)LeBron James had a
			 triple-double with 26 points, 11 rebounds, and 13 assists to lead the Miami
			 Heat to victory;
			(3)Chris Bosh scored
			 24 points and acquired 7 rebounds and 2 blocks; and
			(4)Mike Miller made 7
			 of 8 3-point range shots and scored 23 points;
			Whereas the Miami Heat tied an NBA Finals record with 14
			 3-pointers in Game 5;
		Whereas the Miami Heat have not only been players on the
			 court, but they have also been instrumental role models to the South Florida
			 community;
		Whereas the Miami Heat organization has a positive civic
			 impact on the south Florida community through—
			(1)Miami HEAT Family
			 Outreach Charitable Fund;
			(2)Heat
			 Academy;
			(3)Heat
			 Scholarships;
			(4)Miami Heat Read to
			 Achieve;
			(5)Miami Heat
			 Fund-Raiser;
			(6)Miami Heat
			 Wheels;
			(7)Shoot for the
			 Stars Books and Basketball Summer Clinics;
			(8)Heat Youth
			 Basketball; and
			(9)the Miami Heat
			 Learn to Swim Program; and
			Whereas the Miami Heat fans are a part of this
			 championship by supporting the team and giving the team the energy, strength,
			 love, and passion to compete each and every season: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)congratulates—
				(A)the Miami Heat for
			 winning the 2012 National Basketball Association World Championship and for the
			 players’ outstanding performance during the 2011–2012 NBA season; and
				(B)Miami Heat LeBron
			 James for winning the 2012 NBA Finals Most Valuable Player Award;
				(2)recognizes and
			 praises the achievements of the Miami Heat players, coaches, management, and
			 support staff whose hard work, dedication, and resilience proved instrumental
			 throughout the Miami Heat’s championship season;
			(3)commends the south
			 Florida community and the Miami Heat fans for their dedication; and
			(4)directs the Clerk
			 of the House of Representatives to transmit an enrolled copy of this resolution
			 to—
				(A)each of the Miami
			 Heat players;
				(B)Pat Riley, Miami
			 Heat president;
				(C)Micky Arison,
			 Miami Heat owner and managing general partner;
				(D)Eric Woolworth,
			 Miami Heat president of business operations;
				(E)Andy Elisburg,
			 Miami Heat senior vice president of basketball operations;
				(F)each of the Miami
			 Heat coaches and trainers;
				(G)the Honorable
			 Tomas Regalado, Mayor of the City of Miami, Florida;
				(H)the Honorable
			 Carlos Gimenez, Mayor of Miami-Dade County, Florida;
				(I)the Honorable Joe
			 Martinez, Chairman of the Miami-Dade County Board of Commissioners;
				(J)all of the
			 Commissioners of the City of Miami and Miami-Dade County; and
				(K)the Honorable Rock
			 Scott, Governor of the State of Florida.
				
